Exhibit 10.29

2013 IMPERVA COMPENSATION PLAN

Objectives:

 

  •  

Reward strong performance against quotas through significant upside potential.

 

  •  

Drive new product, maintenance, professional services and training bookings.

 

  •  

Penetrate new accounts and win market share.

 

  •  

Improve customer satisfaction by leveraging multi-year and premium maintenance
options.

Plan Participation:

This plan applies to members of the Imperva Sales Organization. This plan is
effective from January 1, 2013 through December 31, 2013, and supersedes
participation in other Imperva bonus or commission plans.

Compensation Plan Guidelines:

 

  •  

Sales Territory Assignments—You will be assigned a sales territory consisting of
a specific geographical area, product(s) and/or services, specific accounts or
partners, distribution channel or some combination thereof. All territory
assignments are made at Imperva’s sole discretion and can be modified at any
time by Imperva sales management. All territory assignments must be approved by
the Senior VP Worldwide Sales.

 

  •  

Quotas—You will be assigned, in writing, one or more Quotas that will be
identified and communicated to you in your Goals Acknowledgement Form (GAF).
Your performance against the individual sales Quota(s) set forth in your GAF
will, in conjunction with other goals and objectives assigned by management,
serve as a basis for measuring your overall performance.

Quota targets are designated annually. Tiered commission rates will be applied
against annual quota achievement, exceeding quota qualifies for rate
acceleration. See GAF for details.

Employees who are newly hired or transfer into an eligible commission-based
sales position from a non-commissionable position during a quarter receive a
prorated quota and commission target for that quarter as outlined in the table
below:

 

Hire / Transfer Date

  

Prorated Quota / Commission Target

1st of the month    100% for that month 2nd through the 15th of the month    50%
for that month After the 15th of the month    0%

 

1 of 5    Imperva Confidential   



--------------------------------------------------------------------------------

  •  

Commissions are uncapped unless the total deal size is over $5,000,000 USD per
RSD involved. In this case the Senior VP of Sales and the Chief Financial
Officer shall determine quota and commission.

 

  •  

Commissions and quota retirement shall be earned on maintenance only in cases
where it is sold as part of a product order. Maintenance Renewals do not retire
quota but may earn limited commissions from time to time subject to SVP of Sales
Operations approval.

 

  •  

Commission rates accelerate as quota attainment increases. Accelerated
commission rates apply incrementally.

 

  •  

All commissions are calculated based on net revenue (amount less
commission/referral/royalty/finder’s fees paid to partners).

 

  •  

Discounting guidelines outlined in the then current Imperva discount policy must
be adhered to in order to earn quota and commission credit, unless otherwise
approved by the Senior VP Worldwide Sales.

 

  •  

Commission and quota credit for Term Licenses, Rentals and Multi-year
Maintenance or SOC Services Contracts is given when the fees are billable.

 

  •  

Should a multi-year contract have a cancellation clause or “out”, then only the
portion of the contract considered “firm” shall be credited to Employee. Once
additional portions of the contract are firm, commissions on those portions will
be paid.

 

  •  

Special Quarterly Incentives Rules – Imperva sales management, at its
discretion, may occasionally run special quarterly incentive programs. The terms
of this plan apply to the special programs and take precedence if program rules
conflict with this plan.

 

  •  

Each member of the Imperva sales team will be required to sign the following
document each time the plan is updated to participate in this plan:

 

  •  

An individualized “Goals Acknowledgement Form (GAF)” (Exhibit1)

 

  •  

Each member of the Field or Corporate Sales teams will be required to sign a
certification document quarterly prior to receiving end of quarter commission
payments. This certification states, among other things, that (1) there are no
side agreements made on behalf of Imperva or discounts or concessions which have
not been reported to the finance or legal departments, (2) such member is not
aware of any fraud or misconduct on the part of any employees, consultants,
partners or agents of Imperva, and (3) such member is in compliance with
Imperva’s policies regarding the Foreign Corrupt Practices Act and other
anti-bribery laws.

 

  •  

Commissions are deemed earned when bookings are billable per Imperva’s “Revenue
Recognition Policy” which can be found on Compass under Finance/ Financial
Information and the Employee has signed and returned the required documents
listed above. Imperva reserves the right to hold commission payments until the
GAF is signed (unchanged) by Employee. Also no commissions shall be paid for any
transaction that is inconsistent with or is contrary to the terms and conditions
of Imperva’s revenue recognition policies or the terms and conditions of the
applicable authorized agreement(s).

 

  •  

Payment for booking of professional services and training will be withheld until
services or training have been delivered and invoiced.

 

  •  

Quota retirement is given toward accelerators and club at the time of booking

 

  •  

Once services are delivered and invoiced, commissions will be paid based on the
amounts invoiced.

 

2 of 5    Imperva Confidential   



--------------------------------------------------------------------------------

  •  

The only exception to the above policy will be applicable to Resident and
Designated Security Engineers, where commissions will be paid on bookings. In
the event these services are not delivered or cut short by the customer, it will
be handled as a charge back as described below.

 

  •  

Shared Hosting Bookings.

 

  •  

When shared products are rented or purchased including any associated services,
the following positions will receive commission and quota credit:

 

  •  

MSSP Director, VPs and SVP.

Splits

 

  •  

Split distribution will not to exceed 100% of total booking. This will be
determined on a case-by-case basis according to the selling level of effort.
Commission and Quota credit will be split in accordance with the following
guidelines unless a previously written agreement approved by the appropriate
RVP(s) specifies otherwise:

 

  •  

25% of the portion of the transaction pertaining to the installation location(s)
is credited to the team that supports the installation location(s) provided the
install site(s) requires local sales support including customer calls,
coordination of PS, education and training. The remainder of the transaction is
credited to the team that is responsible for the primary selling effort which
includes identifying the opportunity, qualifying the lead, developing the
proposal, negotiating the deal and securing a signed purchase order.

 

  •  

For large enterprise customers that have multiple divisions or subsidiaries, a
transaction will be split 25% to the team that owns the corporate relationship
when the primary selling effort (i.e., lead qualification, development,
negotiation, etc.) occurs at the installation site(s). This assumes that the
customer’s headquarters location requires sales support. If no sales support is
required at the headquarters location then 100% of the transaction will be
credited to the team that supports the installation location(s).

 

  •  

All sales efforts by you or your channel partners outside of your territory must
be approved in advance by your Regional VP of Sales and the Senior VP Sales
Operations. WITHOUT ADVANCE APPROVAL TO PURSUE A DEAL OUTSIDE OF YOUR TERRITORY
OR WITHOUT PRIOR NOTIFICATION THAT YOUR CHANNEL PARTNER HAS ENGAGED IN A DEAL
OUTSIDE OF YOUR TERRITORY, YOU MAY POTENTIALLY FORFEIT ANY COMMISSION OR QUOTA
CREDIT RELATED TO THAT DEAL.

 

  •  

Out Of Territory Bonus (OTB): From time to time, Sales employees may be asked to
temporarily assist with accounts outside of their territory (for which they do
not carry quota). Bookings for accounts that fall into OTB category will not
retire quota and are temporary in nature. Employees will be compensated based on
a standard, non-tiered commission rate.

 

  •  

The Senior VP of Worldwide Sales, in his/her sole discretion, may revise an
individual split agreement or the split policy at any time.

 

3 of 5    Imperva Confidential   



--------------------------------------------------------------------------------

Club Qualification

 

  •  

To qualify for club, sales employees must achieve 100% of annual quota. Team
members joining after January 1st must attain a full year quota.

Commission Rates and Calculation for Bookings Goals

 

  •  

On the attached GAF (Exhibit 1), select the applicable commission rate based on
the % of 2013 quota achieved and the eligible booking.

 

  •  

Multiply the eligible revenue dollars recognized by the applicable commission
rate to determine the commission.

Commission Payment:

 

  •  

Payment of Commission – Earned commissions will be paid monthly. Payments will
be calculated at the end of the month and paid in the next pay period in the
following month.

 

  •  

Payment of Quarterly Objectives – Earned quarterly objectives will be paid
quarterly. Payments will be calculated at the end of the quarter and paid in the
next pay period in the following month.

 

  •  

2012 Bookings – In those cases where commission was paid based upon the 2012
Plan, no additional commission or quota credit will be due under the 2013 Plan.

 

  •  

Adjustments – In cases where there are royalty payments or any other out of the
ordinary costs, quota and commission credit earned will be based on the license
price minus the royalty, discount(s), or out of the ordinary costs specific to
the individual contract.

 

  •  

Conditional Orders (Try and Buys) - Commissions earned on all conditional
bookings are paid when:

 

  •  

Contractually required written acceptance (by email or any other written
communication) from customer is received by Imperva’s Finance via the Imperva
Regional Sales Director or,

 

  •  

Contractually there is NO required written acceptance (by email or any other
written communication) from customer and the Acceptance Period has been
completed and no further notices are required from Customer for acceptance
purposes.

 

  •  

Payment of commissions for conditional terms have been approved in advance by
Senior VP Worldwide Sales and Senior VP Worldwide Sales Operations.

 

  •  

Charge backs – If Imperva determines that an invoice is uncollectible, or if
Imperva makes a refund or grants credit for payments made against any invoice,
or if an order is reversed, all commissions and quota retirement credited to the
Employee based on such transaction will be cancelled, and all payments made to
the Employee will be reimbursed to Imperva through a reduction in future
commissions due the Employee pursuant to this plan, or in the event of a
terminating employee, out of any other moneys due to the employee at Imperva’s
sole option.

 

  •  

Commission Errors – Employees will promptly report any unearned commissions that
have been paid by Imperva in error. All commission errors will be reimbursed to
Imperva through a reduction in future commissions due the Employee pursuant to
this plan, or in the event of a terminating employee, out of any other moneys
due to the employee at Imperva’s sole option.

 

4 of 5    Imperva Confidential   



--------------------------------------------------------------------------------

  •  

Territory/Account Re-Assignment -In the case where the territory or accounts are
reassigned or changed, the Senior Vice President Worldwide Sales will determine
the time frame for when the account is assigned to the new sales person and
becomes commissionable.

 

  •  

Change in Job Status - In the event of a transfer, leave of absence, or
promotion, the employee shall receive commissions earned prior to the effective
date per the terms of the plan. The Senior VP Worldwide Sales and the Chief
Financial Officer have the right and discretion to jointly determine eligibility
for commission credit per the terms of the plan, on revenue recognized after the
effective date of the change in job status.

 

  •  

Termination of Employment – Payment will be made on commissions earned by the
employee on or before his/her termination date (the last day worked) within 30
days of that date. No commissions will be due on deals that were initiated but
not booked prior to separation from Imperva by the Employee.

 

  •  

House Accounts – At the discretion of the Senior VP of Worldwide Sales and
Regional Vice Presidents, certain established company accounts may be
distinguished as “House Accounts” and will not be eligible for commission and
quota credit. House Accounts can be Worldwide or Geographical (Americas, EMEA,
and APJ) in nature.

 

  •  

Named Accounts – At the discretion of the Senior VP of Worldwide Sales and
Regional Vice Presidents, certain accounts may considered strategic in nature to
Imperva and may be assigned to specific Regional Sales Directors or Directors of
Sales roles (“Named Accounts”).

Additional Plan Terms:

 

  •  

Employment at Will (US Only) - Consistent with other compensation and benefit
programs, this plan in no way creates a contract of employment and does not
obligate Imperva to continue to employ the participant during the term of the
plan. All employees of Imperva are at-will employees.

 

  •  

Right to Change the Plan - Imperva reserves the right to change, terminate,
amend, or repeal all or a portion of the plan at any time on thirty days’
notice, subject to senior management discretion.

 

  •  

Dispute Resolution - The Senior VP Worldwide Sales in conjunction with the Vice
President of Human Resources will make all decisions concerning the
interpretation of this plan, and such decision shall be final, binding and shall
not be subject to appeal or modification. The plan is to be interpreted in
accordance with the laws of the State of California, USA. If any term of this
plan is found to be in non-conformance with a given state, federal, or country
law, that term will be unenforceable but will not negate other terms of this
plan.

 

5 of 5    Imperva Confidential   



--------------------------------------------------------------------------------

Exhibit 1

World Wide Sales Vice President Goals Acknowledgement Form (GAF) for 2013 Plan
Year

 

Employee:

   Ralph Pisani    Annual Base Salary:    245,000

Position:

   Sr. Sales Vice President    Annual Incentive Target:    245,000

Territory:

   World Wide    Total Compensation at Target:    490,000

Effective Date:

   January 1, 2013    Article I. Compensation Currency:    USD

 

Article II. Incentive Component    Plan Mechanics     

Payout

Frequency

     Annual
incentive
@ 100%  

Territory Annual Quota (USD): As provided in the annual operating plan

   Tiered commission rate scheme as follows1:         Monthly         80 % 
Annual   Span   Quota            

1

  January-December   As provided in the annual operating plan   
% Quota Attained     
  Commission
Rate   
               

0% - 100%

     .12%                

100% - 110%

     .17%                

+110%

     .23%          Gross Profit Target (USD):   

Gross Profit = Revenue – Cost of Goods Sold

   

     Quarterly         20 %  Quarter   Span  

Gross Profit

Target

   Gross profit is defined by total sales revenue,
described in the Revenue Target section,
minus cost of goods sold. The gross profit
represents total sales revenue that Imperva
retains after incurring the direct costs
associated with producing the goods and
services sold by Imperva. Our total cost of
revenue is comprised of the following:                

1

  January-March   As provided in the annual operating plan         

2

  April-June   As provided in the annual operating plan         

3

  July-September   As provided in the annual operating plan   

Cost of products and license revenue is comprised primarily of third-party
hardware costs, royalty fees and discounting. Our cost of products and license
revenue also includes personnel costs related to our operations team, shipping
costs and write-offs for excess and obsolete inventory.

         

     

4

  October-December   As provided in the annual operating plan   

Cost of services revenue is primarily comprised of personnel costs of our
technical support team, our professional consulting services and training teams
and our Security Operations Center (“SOC”) team. Cost of services revenue also
includes facilities costs, subscription fees and depreciation.

         

     

 

1 

The SVP of Sales and Chief Financial Officer will review quota and commission
credit on any deals greater than $5 million.

 

   Imperva Confidential   



--------------------------------------------------------------------------------

By signing below, I acknowledge that I have received, understand and agree to
the terms of my CY2013 compensation plan which incorporates the CY 2013 GAF by
reference. I further acknowledge that Imperva management reserves the right to
change the terms of the CY 2013 compensation plan from time to time at any time
during CY 2013. I understand that I will not earn the commissions specified on
this schedule unless/until I have signed and returned this form.

 

Employee Signature:

  

/s/ Ralph Pisani

  

Date: 2/20/13

Manager Signature:

   /s/ Shlomo Kramer    Date: 3/1/13

 

   Imperva Confidential   